Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application filed on or after March 16, 2012 is being examined under the first inventor to file provisions of the AIA . 
The following is a Final Office Action in response to communications received 05/24/2022.  Claims 1-11 have been cancelled.  Claims 12, 22 and 25-31 have been amended.  No new claims have been added.  Therefore, claims 12-31 are pending and addressed below. 
Response to Amendments/Arguments
Claim Rejections -35 USC 101
Applicant’s argument filed 01/12/2022 and 05/24/2022 have been fully considered but they are not persuasive. 
Applicant makes the conclusory statement that the new claims 12 and 22 include much more detailed physical substance and structure.  Conclusory statements re not persuasive.  The rejection maintained.
Claim Rejections -35 USC 103
Applicant’s argument filed 01/12/2022 and App05/24/2022 have been fully considered but they are not persuasive. 
Claims 1-11 have been cancelled, applicant’s arguments are moot.
In the remarks applicant argues that claims 12 is not taught by the prior art references. Lawlor discloses actual cash processing by the ATM machine in Col 20 lines 52-Col 21 lines 1-9.  The examiner respectfully disagrees.  Although Lawlor confines the ATM environment to include home banking systems, however Lawlor explicitly states that the purpose of the invention is to use low cost (possibly free) ATM-like terminal which uses low-cost applications specific integrated circuit (ASIC) and surface mount technology for low cost and high reliability (see Col 6 lines 44-49).  The prior art further teaches “Thus, in the preferred embodiment, central computer 52 "looks like" an ATM or POS node connected to the ATM network and associated switch. Central computer 52 may generate account inquiry commands, commands to debit and credit accounts, and the like--just as would a bank's computer serving its ATMs or as would a stand-alone ATM or POS terminal. The ATM interchange switch 66 processes such ATM commands generated by central computer 52 in the same way that they process commands generated by ATMs. Although the ATM interchange is ATM oriented, it is able to serve other terminal devices. For example, the ATM interchange communicates with retail POS terminals which can directly debit and credit a customer's bank account in payment for purchases” Col 18 lines 8-24. Accordingly the prior art makes clear that the process is to be able to perform similarly as communication between ATM’s using ATM “looks like”.  One of ordinary skill would understand that a “looks like” process could also be implemented in an ATM environment using the substitution of an ATM terminal with the “ATM looks like”.  Applicant’s argument is not persuasive.
Applicant argues that the prior art Lawlor is directed toward home-banking system and is not operated by staff but the customer and only conducts transaction of data.  The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant is arguing limitations not claimed.  The claim limitations do not require staff operation.   Applicant’s argument is not persuasive. 
In the remarks applicant argues that the ATM machine installed in the store does not handle physical cash when data is transmitted.  The examiner respectfully disagrees with the premise of applicant’s argument.  The independent claim limitations do not recite any handling of physical cash or cash store.  Dependent claims 17 and 27 simply requires the cash processing system installed in a store, but does not require handling of physical cash.  Applicant is arguing limitations not claimed. 
In the remarks application argues that the user operates the ATM machine to withdraw and the terminal is not used.  The examiner respectfully disagrees with the premise of applicant’s argument. The claim limitations do not claim the user operating the ATM to perform a withdraw function.  Applicant is arguing limitations not claimed.  With respect to the argument that the terminal is not used.  The examiner disagrees. Lawlor teaches ATM and “ATM looks like” transactions using computer terminal.  Applicant’s argument is not persuasive. 
In the remarks applicant argues that Lawlor does not teach converting information to a format that is compatible.   The examiner respectfully disagrees. Applicant’s argument that Lawlor does not convert information to a format compatible is not valid, Lawlor explicitly teaches “computer reformats the PO request into standardized POS debit request” (Col 5 lines 30-33), “transmits to the users bank...through the ATM network using POS formats” (Col 7 lines 38-45).  See also Col 17 lines 40-47, teaches “The ATM network is capable of communicating ATM transaction messages as well as point-of-sale (POS) messages in a conventional manner using standard message formats. As explained above, ATM switches 66 communicate data in a specific, conventional interchange format between member banks or between automatic teller machines (ATMs) and member banks 64.” Col 17 lines 65-Col 18 lines 1-4.  Applicant’s argument is not persuasive. 
In the remarks applicant argues the prior art Lawlor does not convert commands to reduce the difference between types of cash processing machines.  The examiner respectfully disagrees with the premise of applicant’s argument.  The independent claim limitations do not recite converting commands to reduce differences between types of cash machines.  The claims recite “converts the ...control command to a second control command in conformity with second ...interface” (i.e. convert data to format conforming to second user interface).  Reducing difference is not part of the converting process.  Applicant’s argument is not persuasive. 
Claim Interpretation
In light of the specification, the examiner interprets “common interface” to be part of an application program with a common interface for achieving the function of cash processing for example an API.  (see para 0012, see para 0063 line 20)
In light of the specification, the examiner interprets the term “setting data” to be session data.  The specification discloses setting data to be data pertaining to connection between the server and cash processing machine for examples the communication I/F and APIs of the cash machine (see para 0039).  The specification further states in para 0063 “server converts the processing request that is issued by terminal ...and conforms to the common API into processing request in conformity with the dedicated API...with reference to the setting data”
With respect to the limitation “generates ...a first control command to which a parameter is added, the parameter indicating a specific one of the plurality of cash processing machines”, the examiner is interpreting the “parameter” to be any data that indicates a specific cash machine. 
Duplicate Claims
Claims 22-31 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12-21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 22 limitations copy claim 12 limitations with the exception that claim 12 recites “the cash processing program uses a dedicated API, as the second communication interface” whereas claim 22 recites “the cash processing program uses a control command, communicated via the second communication interface”.
Claim 23-31 are a duplicate of claims 13-21.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 12-21, Claims 22-31:
Independent Claims 12 and 22 recite the limitation “a first control command to which a parameter has been added, the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation,”, “wherein the processing machine data includes a plurality of setting data different from each other for the plurality of cash processing machines, respectively”, “extracts one of the plurality of setting data corresponding to a machine type of the specific one of the plurality of cash processing machines indicated by the parameter, by using the parameter as a search key, from the processing machine data stored in the storage of the server”, “converts the first control command to a second control command in conformity with the second communication interface of the cash processing program stored in the storage of the specific one of the plurality of cash processing machines ... based on the extracted setting data” and “generates, upon receipt of the designation by the service providing screen via the first interface, a first control command to which a parameter has been added, the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation” which is new matter.  The original presentation of the written disclosure has support for “Parameters pertaining to the operator and the control-target cash processing machine 10 are added to the WebAPI” para 0051.  With respect to the extraction and searching process the written disclosure is silent.  With respect to the limitation “CPU...extracts...setting data” and “the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation”, the written disclosure is silent.  Although there is support for “parameters pertaining to target cash processing machine added to API”, the more detailed limitation “the parameter indicating a specific one of the plurality of cash processing machines“ is not supported.  With respect to the limitation “wherein the processing machine data includes a plurality of setting data different from each other for the plurality of cash processing machines, respectively”, the specification discloses in para 0063 “the server 30 converts the processing request that is issued
20 by the terminal apparatus 20 and conforms to the common API (here, webAPI), into a processing request in conformity with the dedicated API of the control-target cash processing machine 10, with reference to the setting data included in the processing machine data 324 (see FIG. 5) (processing performed by serving as the relay processing section 3 lB).”.  Nothing in the specification or original claim presentation supports “processing machine data includes a plurality of setting data different from each other for the plurality of cash processing machines, respectively”, as the setting data in the original presentation of the written discloses “setting data different from each other”.  With respect to the limitation “converts the first control command to a second control command in conformity with the second communication interface 
With respect to the limitation “generates, upon receipt of the designation by the service providing screen via the first interface, a first control command to which a parameter has been added, the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation”, the specification has support for “Parameters pertaining to the operator and the control-target cash processing machine 10 are added to the WebAPI.” Para 0051.  There is no support for generating a first command to which a parameter has been added the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation. There is only support for “parameters pertaining to the operator...added to the WebAPI”.  The specification discloses the operator as “an operator handling the cash processing machines ...can control the operations of all cash processing machines” (para 0021, para 0035);  “the terminal apparatus transmits a web application use request to the server.  The processing is performed by the operator designating the URL...of the web application to the web application” (0045).  The specification indicates that the operator could be human – “the operator inputs preset identification information (here a login ID and a password) on the login screen...receives the identification information input by the operator...performs login identification of the operator...determines whether to allow the operator to use the service...server identifies that operator is a qualified operator...operator can select processing to be executed” (para 0047, para 0048, para 0049, para 0050-0051).  Therefore, the parameters in light of the specification are parameters pertaining to a human operator.   
Accordingly Claim 12 and 22 are directed toward new matter.  Dependent claims 13-21 and 23-31 depend upon claims 12 and 22 respectively and contain the same deficiencies as discussed above with respect to claim 12 and 22.  Accordingly claims 12-31 are rejected under 35 USC 112(a).  

Claim Rejections -35 USC 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new or useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 12-31 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 12-21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 12 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 12 recites a process to receive a (1) displaying data (2) generates add designation parameter command (3) transmits command (4) command conforms interface unrelated to object of designation (5) extracts data corresponding to machine type  (6) converts first command to second command into a format applicable to the receiving machine (7) transmits second command to object designation cash machine (8) execute cash processing to the designation cash processing machine.  The claimed limitations which under its broadest reasonable interpretation, covers performance of transaction.   Such concepts of receiving data at a transaction device, converting the data and passing on the request to the cash machine can be found in the abstract category of commercial activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a cash processing system where a server of the system performs the function of (1) displaying data-insignificant extra solution activity of displaying data (2) generates add designation parameter command- a common business practice to apply technology to designate destination of cash transmission/transfer (3) transmits command -insignificant extra solution activity of transmitting data (4) command conforms interface unrelated to object of designation – common business practice to apply API interface technology to communicate data and functionality to third parties, business partners or internal departments within their companies (see para 0012 and para 0063 of specification) (5) extracts data corresponding to machine type- common business practice to apply technology to receive data for business purposes  (6) converts first command to second command into a format applicable to the receiving machine- mere data manipulation (7) transmits second command to object designation cash machine-insignificant extra solution activity of data transmission (8) execute cash processing to the designation cash processing machine- common business practice. –For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).    The functions of “display”, “generate”, “conform”, “extract”, “convert” and “transmit” are recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the cash processing system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Although the claimed limitations are confined to a particular technological environment, technology is not integral to the process.  This is because the functions recited are so high level as to be performed by any technical means.  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts the combination of limitations (1)-(4) is directed toward using an interface to designation destination for cash transfer/transmission.  The combination of limitations (5)-(7) is directed using common interface technology to transmit and convert data from the combination of limitations (1)-4)  in a format compatible with recipient machine.  The combination of limitations (1)-(7) and (8) is directed toward using an interface of a machine to input designation for cash transfer/transmission, extract data to corresponding to machine type of machine designation, covert data from a first format to a second format of second machine and transmit data to receiving machine and execute a transaction.  The combination of part therefore, when taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because when considered as a combination of parts the combination of limitations are directed toward insignificant extra solution activity of transmitting data related to a commercial request, converting the data compatible with the receiving machine and executing a transaction- a common business practice (see-2106.05-Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)),
The recited combination or claim limitations as a whole fails to provide limitations indicative of integration into a practical application.  The claimed limitations are not directed toward improvements to the functioning of a computer or to other technology or technical filed.  Additionally, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive a request, convert/reformat request and pass the request for a commercial interaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify particular technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a cash processing system comprising a terminal apparatus comprising a CPU, display, first interface, a storage storing an application program, the first interface comprising a user interface and communication interface connecting the terminal apparatus to a server, a server comprising a CPU, a communication interface, storage storing a service providing program and processing machine data; a plurality of cash processing machine comprising a CPU, second communication interface different for each machine type, storage storing a cash processing program and section executing cash processing; the processing machine data includes plurality of setting data different from each cash processing machines using dedicated API, as a second communication interface, as a second communication interface, with respect to each machine type of cash processing machine which has storage storing cash processing program, the CPU of the terminal apparatus by executing the application program-–is purely functional and generic. Nearly every computer will include a “terminal apparatus comprising a CPU, display, first interface, a storage storing an application program, the first interface comprising a user interface and communication interface connecting the terminal apparatus to a server, a server comprising a CPU, a communication interface, storage storing a service providing program and processing machine data capable of performing the basic functions of display, generates adding designation parameter command, transmits command , extracts data, converts data and executes cash processing required by the system claims . . . Taking the claim elements separately, the function performed by the system at each step of the process is purely conventional.  Using a common interface (API)  to communicate between different system formats  ----is one of the most basic functions of a computer for communication between different system applications.  The additional functions are directed toward a transaction process using generic high level functions in a cash machine environment in order to use an interface to designate the transaction recipient, determine the receiving machine type and using API technology for communication convert data from one format to another and execute the transaction.  The claim limitations fail to provide any details as to the technical process to implement the converting of data that goes beyond identifying machine type.  Accordingly any means of conversion known could be applied.  Converting data from one format to a compatible format of the recipient machine without significantly more is well known and understood technology. 
All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “converting” and “passing”... are functions can be achieved by any general purpose computer elements without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The specification supports the analysis that the system and processes claimed are conventional and well understood.  
The specification recites para 0012, para 0018, para 0021, para 0042-0043, para 0051, para 0063, para 0069 makes clear that the computer elements are generic and the functions recited are generic and conventional.   The specification in para 0050-0051, para 0055, para 0057-0058, para 0071 and 0077 makes clear that the selects machine is a manual process by the operator.  
The articles “Measuring API Usability” by Clarke; “Improving API Usability” by Meyers et al; “Empirical Evidence of Large-Scale Diversity in API Usage of Object-Oriented Software” by Mendez et al; “What Data Formats Should My API support” by Sandoval provide evidence that API application in business processes is well understood and routine. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed.   For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 13-21 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 13 is directed toward recording and presenting/outputting a state of destination cash processing machine  – an insignificant extra solution activity.  Dependent claim 14 is directed toward presenting plurality of cash processing machine capable of executing the processing- a common business practice and insignificant extra solution of outputting business related data.  Dependent claim 15 is directed toward presenting designation cash processing machine in response to designation input - a common business practice and insignificant extra solution of outputting business related data.  Dependent claim 16 is directed toward determining processing designated by command which is the object of the designation notifies terminal apparatus that processing inexecutable-a common business practice.  The claim is silent as to the technical process or technique to perform the recited functions.  Dependent claim 17 is directed toward a plurality of cash machines installed in a single store and states plurality of cash machines at same time by executing API- a commercial activity.   Dependent claim 18 is directed toward cash machines comprising a cash processing section – well understood technology; displays inventory amount by cash machines- well understood routine technology.  Dependent claim 19 is directed toward server limiting cash processing machines controllable based on identification information being inputted- a common business practice and well understood technology.  Dependent claim 20 is directed toward CPU server reading application program from stories and provides terminal with application program- well understood technology.  Dependent claim 21 is directed toward service providing screen are common irrespective of machine types- well understood technology of screen displays, the application program provided with a function generating the service providing screen- common business practice and well understood technology.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 12. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 13-21 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 22-31:
Claims 22-31 duplicates claim 12-21, Accordingly claims 22-31 have been rejected under 101, above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-15, 20-25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) and further in view of US Pub. No. 2009/0212105 A1 by Couper et al. (Couper) 
In reference to Claim 12:
Lawlor teaches:
 (Currently Amended) A cash processing system((Lawlor) in at least FIG 1, Col 26 lines 20-30 wherein the prior art teaches computer...download...to a ...”smart card” ...thus in effect providing electronic cash dispensing”),  comprising:
a terminal apparatus comprising a CPU, a display, a first interface and a storage storing an application program, the first interface comprising at least a user interface and a first communication interface connecting the terminal apparatus to a Server [central computer] ((Lawlor) in at least Abstract; Col 8 lines 30-44, Col 12 lines 19, Col 17 lines 29-33, Col 17 lines 48-60, Col 18 lines 8-22, Col 19 lines 8-22, lines 51-60, Col 26 lines 20-30, Col 30 lines 23-30, Col 34 lines 60-Col 35 lines 1-3, ;
the server [central computer] comprising a CPU, a communication interface and a storage storing a service providing program and processing machine data ((Lawlor) in at least Abstract; FIG. 1; Col 17 lines 18-Col 18 lines 1-23, Col 18 lines 59-Col 19 lines 1-23); and
a plurality of cash processing machines each comprising a CPU ((Lawlor) in at least Col 1 lines 15-22, Col 4 lines 16-27 wherein the prior art teaches POS connected to central computer and ATM, Col 5 lines 5-40, Col 6 lines 34-45, Col 7 lines 25-38, Col 8 lines 30-65, Col 13 lines 30-40, Col 14 lines 59-Col 15 lines 1-8, Col 17 lines 60-Col 18 lines 1-24, Col 19 lines 8-43, Col 26 lines 20-30 wherein the prior art teaches computer...download...to a ...”smart card” ...thus in effect providing electronic cash dispensing, Col 40 lines 27-65), a second communication interface that is different for each machine type respectively ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 8 lines 30-55, Col 17 lines 34-60, Col 19 lines 51-60), a storage storing a cash processing program and a cash processing section executing a cash processing including at least one of deposit, withdrawal, accepting money, and/or dispensing money, the cash processing including direct handling of cash ((Lawlor) in at least Col 20 lines 11-19, Col 26 lines 20-30 wherein the prior art teaches computer...download...to a ...”smart card” ...thus in effect providing electronic cash dispensing, Col 38 lines 44-53, Col 47 lines 5-36)
wherein the processing machine data includes a plurality of setting data different from each other for the plurality of cash processing machines, respectively, ..., as the second communication interface, with respect to each machine type of the cash processing machine which has the storage storing the cash processing program ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 9 lines 42-53, Col 17 lines 34-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing; Col 30 lines 47-67, Col 49 lines 48-66) 
the CPU of the terminal apparatus, by executing the application program, displays, on the display, service providing screen via the first interface, configured to receive a designation of a processing to one of the plurality of the cash processing machines [directed toward intended use] ((Lawlor) in at least IG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 8 lines 16-29, Col 9 lines 42-53, Col 12 lines 11-18, Col 30 lines 56-67, Col 31 lines 60-Col 32 lines 1-15, Col 33 lines 49-54),...
transmits the first control command to the server via the first interface of the terminal apparatus ((Lawlor) in at least Col 8 lines 6-15, Col 9 lines 42-53 wherein the prior art teaches at signon the user terminal transmits data from terminal; Col 12 lines 34-38),
the first control command conforms a common interface unrelated to the object of the designation ((Lawlor) in at least Abstract; Col 4 lines 17-27 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means, Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing; Col 30 lines 47-67), 
the CPU of the server, by executing the service providing program, extracts one of the plurality of setting data corresponding to a machine type of the specific one of the plurality of cash processing machines indicated by the parameter, by using the parameter as a search key, from the processing machine data stored in the storage of the server ((Lawlor) in at least Col 26 lines 20-30 wherein the prior art teaches reading the swiped data in order to process the withdrawal order, Col 27 lines 55-Col 56 lines 1-3 wherein the prior art teaches a scanning interface for inputted data),
converts the first control command to a second control command in conformity with the second communication interface of the cash processing program stored in the storage of the specific one of the plurality of cash processing machines which is the object of the designation based on the extracted setting data ((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module converts information to a format that is compatible; Col 30 lines 55-67 wherein the prior art teaches the information is combined and reformatted to conform with ATM, Col 40 lines 1-23, 47-65, Col 47 lines 35-49), and
transmits the second control command to the specific one of the plurality of cash processing machines which is the object of the designation via the communication interface of the server ((Lawlor) in at least Col 4 lines 17-34 wherein the prior art teaches based on manufacturer ATM’s have different input/interface means and teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing), and 
wherein the CPU of the specific one of the plurality of cash processing machines which is the object of the designation controls the cash processing section of the specific one of the cash processing machines which is the object of the designation to execute the cash processing conforming to the designation by executing the second control command by using the cash processing program when receiving the second control command via the second communication interface of the cash processing machine being the object of the designation. ((Lawlor) in at least Col 4 lines 27-34 wherein the prior art teaches ATM for use in financial transaction such as deposits/withdrawal; Col 8 lines 30-55 wherein the prior art teaches newer ATM models interface different from extremely different from standard ATM interface, Col 17 lines 50-Col 19 lines 1-22 wherein the prior art teaches the ATM command processing for ATM interchanges to perform transactions,  Col 19 lines 46-Col 20 lines 1-44 wherein the prior art teaches a plurality of module performing each processing section for cash processing)
Lawlor does not explicitly teach:
server 
the cash processing program uses a dedicated API
generates, upon receipt of the designation by the service providing screen via the first interface, a first control command to which a parameter has been added, the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation,  and Although Lawlor is directed toward “ATM look-a-like”, the prior art makes clear that the “look-a-like” functions are mimicking ATM functions.   The prior art provides evidences that although the focus of the invention of a “look-a-like” ATM terminal which differed from the claimed device by the substitution of actual ATM process of which the processes of the “look-a-like” terminal mimics.   The prior art makes clear that the functions of the “look-a-like” terminal and ATM perform similar processes and their functions were known in the art.   Accordingly it would have been obvious to one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Couper teaches:
a terminal apparatus comprising a CPU, a display, a first interface and a storage storing an application program, the first interface comprising at least a user interface and a first communication interface connecting the terminal apparatus to a Server((Couper) in at least FIG. 3, FIG. 61; para 0035, para 0083-0085, para 0087), 
the cash processing program uses a dedicated API ((Couper) in at least para 0071,  para 0080-0081, para 0096, para 0119, para 0132, para 0170-0171, para 0190, para 0195, para 0331, para 0338, para 0356)
generates, upon receipt of the designation by the service providing screen via the first interface, a first control command to which a parameter has been added, the parameter indicating a specific one of the plurality of cash processing machines that is an object of the designation  ((Couper) in at least para 0031, para 0095-0096,  par 0101, para 0319, para 0335, para 0361) and
Both Lawlor and Couper are directed toward communication in ATM systems.  Couper teaches the motivation of API interfaces in order to provide an interface between ATM objects and corresponding hardware devices such as software functions accessed through calls to a software API of the ATM or other clients.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface details of Lawlor to include API interfaces of Couper since Couper teaches the motivation of API interfaces in order to provide an interface between ATM objects and corresponding hardware devices such as software functions accessed through calls to a software API of the ATM or other clients.
Although Lawlor does not utilize the term “server”, the prior art does teach central computer.  A server is a software or hardware device that accepts and responds to request made over a network.  The prior art Lawylor discloses a central computer which in discloses a term with differs from the claimed server of the limitations.  However, the central computer of Lawlor performs the functions of a server.    The prior art Couper teaches a server to perform functions in an ATM network with the same motivation as that of Lawlor (i.e. communicate with ATM’s for processing ATM functions over a network), thereby providing evidence that the substituted component and their functions were known in the art.   Therefore, since the functions of the “central computer” of Lawlor are analogous to the functions of the server of Couper one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  
With respect to the limitation “generates ...a first control command to which a parameter is added, the parameter indicating a specific one of the plurality of cash processing machines”, the prior art Couper provides the motivation of adding objects/parameters for API processes in order to map dispatch instructions and applications messages may be passed to the functions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface details of Lawlor to include API functions of Couper since Couper provides the motivation of adding objects/parameters for API processes in order to map dispatch instructions and applications messages may be passed to the functions.
In reference to Claim  13:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 13:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 1 above), 
wherein the CPU of the server presents a state of the cash processing machine which is the object of the designation, to the terminal apparatus, in response to the first processing request by the terminal apparatus, the state being held in advance by the server (in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 18-48, lines 34-67-Col 18 lines 1-58, Col 22 lines 4-33, Col 29 lines 11-35, Col 40 lines 1-23, Col 47 lines 35-49).
In reference to Claim  14:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 14:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
wherein the CPU of the server presents at least one of the plurality of cash processing machines capable of executing the processing to the terminal apparatus in response to the first control command ((Lawlor) in at least FIG. 1, FIG. 12; Col 4 lines 6-16, lines 35-39, Col 6 lines 62-Col 7 lines 1-13, Col 13 lines 38-40, Col 17 lines 48--Col 18 lines 1-27 wherein the prior art teaches the central computer/server interfaces with remote terminals using standard protocol and conversions between two protocols, Col 20 lines 36-44 wherein the prior art teaches the interchange interface module converts information to a format that is compatible; Col 30 lines 55-67 wherein the prior art teaches the information is combined and reformatted to conform with ATM, Col 40 lines 1-23, 47-65, Col 47 lines 35-49).
In reference to Claim  15:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 15:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
wherein the CPU of the server presents the cash processing in the cash processing machines which is the object of the designation, the terminal apparatus, in response to the first control command ((Lawlor) in at least Col 11 lines 24-40, Col 18 lines 5-24, Col 21 lines 15-40, Col 22 lines 4-30, Col 32 lines 16-41, Col 38 lines 54-Col 39 lines 1-14).
In reference to Claim 20:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 20:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
wherein the CPU of the server reads the application program from the storage of the server and provides the terminal apparatus with the application program. ((Lawlor) in at least Col 6 lines 62-Col 7 lines 1-13, Col 18 lines 59-67, Col 19 lines 8-43, Col 21 lines 15-63,  Col 26 lines 25-30)
 In reference to Claim 21:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 21:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
wherein the service providing screen are common irrespective of the machine types of the plurality of cash processing machines and the application program is provided with a function generating the service providing screen.((Lawlor) in at least Col 24 lines 20-38, Col 29 lines 63-Col 30 lines 1-12, Col 47 lines 62-Col 48 lines 1-16)
In reference to Claim 22:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.
System claim 22 corresponds to system claim 12.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 12
In reference to Claim 23:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 23:
System claim 23 corresponds to system claim 13.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 13
In reference to Claim 24:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 24:
System claim 24 corresponds to system claim 14.  Therefore, claim 24 has been analyzed and rejected as previously discussed with respect to claim 14
In reference to Claim 25:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 25:
System claim 25 corresponds to system claim 15.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 15
In reference to Claim 30:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 30:
System claim 30 corresponds to system claim 20.  Therefore, claim 30 has been analyzed and rejected as previously discussed with respect to claim 20.
In reference to Claim 31:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 23:
System claim 31 corresponds to system claim 21.  Therefore, claim 31 has been analyzed and rejected as previously discussed with respect to claim 21
Claims 16 and 19; claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of US Pub. No. 2009/0212105 A1 by Couper et al. (Couper) as applied to claim 12 above, and further in view of US Pub No. 2016/0086143 A1 by Hao et al. (Hao)
In reference to Claim  16:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 16:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
Lawlor does not explicitly teach:
Wherein the CPU of the server determines that the processing designated by the first control command is inexecutable by the cash processing machine which is the object of the designation the CPU of the server notifies the terminal apparatus that the processing is inexecutable.
Hao teaches:
Wherein the CPU of the server determines that the processing designated by the first control command is inexecutable by the cash processing machine which is the object of the designation the CPU of the server notifies the terminal apparatus that the processing is inexecutable.((Hao) in at least para 0031, para 0042, para 0049-0050, para 0053 wherein the prior art teaches the server can command the ATM to decline the transaction )
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the notification of ATM capability and stop transaction processes of Hao since Hao teaches the motivation that is needed to have the ability to determine whether a cash processing machine (ATM) is enabled to complete the transaction request and to provide a notification to the user of the ATM ability and to cancel or decline request where transaction do not match.  
In reference to Claim  19:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 19:
(Previously Presented) The cash processing system according to claim 12 (see rejection of claim 12 above), 
Lawlor does not explicitly teach:
wherein the CPU of the server limits the cash processing machines that are controllable, or types of the cash processing to be executed by the cash processing machine, based on identification information of an operator handling the cash processing machine, the identification information being input via the service providing screen.
Hao teaches:
wherein the CPU of the server limits the cash processing machines that are controllable, or types of the cash processing to be executed by the cash processing machine, based on identification information of an operator handling the cash processing machine, the identification information being input via the service providing screen. ((Hao) in at least para 0002, para 0048, para 0052-0053 wherein the prior art teaches determining level of confidence that user is authentic, para 0066)
Both Lawlor and Hao are directed toward communicating with cash processing machines (ATM) and passing request to process a transaction using cash processing machines (ATM).  Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cash processing machine communication and functions for cash machine transactions of Lawlor to include the determining a level of authentication of the user as taught by Hao since Hao teaches the motivation of determining the level of user authentication in order to determine probability of the customer is identified as authentic.
In reference to Claim 26:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 26:
System claim 26 corresponds to system claim 16.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect to claim 16
In reference to Claim 29:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 29:
System claim 29 corresponds to system claim 19.  Therefore, claim 29 has been analyzed and rejected as previously discussed with respect to claim 19.
Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of US Pub. No. 2009/0212105 A1 by Couper et al. (Couper) as applied to claim 12 above, and further in view of JP 2002092699 A by Tamanoi (Tamanoi)
In reference to Claim  17:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 17:
(Previously Presented)  The cash processing system according to claim 12 (see rejection of claim 12 above),
Lawlor does not explicitly teach:
wherein the plurality of cash processing machines is installed in a single store, and
the CPU of the terminal apparatus displays on the display, states of the plurality of cash processing machines at the same time by executing the application program.
Tamanoi teaches:
wherein the plurality of cash processing machines is installed in a single store ((Tamanoi) in at least para 0003, para 0005-0006, para 0011, para 0018) and
the CPU of the terminal apparatus displays on the display, states of the plurality of cash processing machines at the same time by executing the application program.((Tamanoi) in at least para 0003, para 0010, para 0012, para 0017, para 0026, para 0033)
Both Lawlor and Tamanoi are directed toward ATM processes and usage.  Tamanoi teaches the motivation to centrally monitor the operation status of each ATM in a store in order to lower operation ratio over the whole of an ATM group due to operation status of jamming to a minimum in order to determine priority of order of jamming elimination so that the operator can know the priority order in jam elimination of each ATM.   Tamanoi further teaches that the number of ATM’s installed in a store increase due to ATM’s accepting for banking processes are widely used in institutions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the plurality of ATM’s usage details to include location of multiple ATM’s in a single location and monitoring status as taught by Tamanoi since Tamanoi teaches the motivation to centrally monitor the operation status of each ATM in a store in order to lower operation ratio over the whole of an ATM group due to operation status of jamming to a minimum in order to determine priority of order of jamming elimination so that the operator can know the priority order in jam elimination of each ATM.   Tamanoi further teaches that the number of ATM’s installed in a store increase due to ATM’s accepting for banking processes are widely used in institutions.  
In reference to Claim 27:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 27:
System claim 27 corresponds to system claim 17.  Therefore, claim 27 has been analyzed and rejected as previously discussed with respect to claim 17
Claim 18 and Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,870,724 by Lawlor et al. (Lawlor) in view of US Pub. No. 2009/0212105 A1 by Couper et al. (Couper) as applied to claim 12 above, and further in view of US Pub No. 2016/0098904 A1 Choudhury et al (Choudhury) 
In reference to Claim  18:
The combination of Lawlor and Couper discloses the limitations of independent claim 12.  Lawlor further discloses the limitations of dependent claim 18:
(Previously Presented) The cash processing system according to claim 12, wherein
each of the plurality of cash processing machines (see rejection of claim 12 above) comprises 
a cash processing section, and the CPU of the terminal apparatus displays ((Lawlor) in at least Col 26 lines 20-30 wherein the prior art teaches computer...download...to a ...”smart card” ...thus in effect providing electronic cash dispensing) 
Lawlor does not explicitly teach:
on the display, each inventory amount of cash managed by the cash processing machines by executing the application program.
Choudhury teaches:
a cash processing section, and the CPU of the terminal apparatus displays, and 
on the display, each inventory amount of cash managed by the cash processing machines by executing the application program. ((Choudhury) in at least FIG. 10A-C; para 0004, para 0037, para 0128)
Both Lawlor and Choudhury are directed toward ATM processes related to cash withdrawals/deposits.  Choudhury teaches the motivation of informing customer that an ATM is out of cash so that the customer can be directed to a different ATM so the customer can continue the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the ATM process of Lawlor to include the cash status of Choudhury since Choudhury teaches the motivation of informing customer that an ATM is out of cash so that the customer can be directed to a different ATM so the customer can continue the transaction.
In reference to Claim 28:
The combination of Lawlor and Couper discloses the limitations of independent claim 22.  Lawlor further discloses the limitations of dependent claim 28:
System claim 28 corresponds to system claim 18.  Therefore, claim 28 has been analyzed and rejected as previously discussed with respect to claim 18
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent No. 8,121,914 B1 by Drummond et al; WO 0245034 A2 by Sinton et al; US Patent No. 5,933,816 A by Zeanah et al; 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697